Title: To George Washington from Gerard Vogels, 10 March 1784
From: Vogels, Gerard
To: Washington, George



Sir
Philadelphia 10 March 1784.

Tho’ personally unknown to your Excellency I have the Honor to inclose an Address in Verse sent by a Lady in Holland who never dedicated her Poems but to Virtue and Heroism, & who after having sung the great deeds of the Roman Warrior Germanicus in her Native tongue, thought it just to offer up her last poetical Breath in praise of an Hero who is esteemed by All to have equalled either ancient or modern Ones.
Wishing the Remainder of your Excellency’s days as well as

those of your amiable Consort may be as Happy as the former have been Glorious. I remain with the highest Esteem Your Excellency’s Most Obedient & Most Humble Servant.

Gerard Vogels.

